Citation Nr: 1712341	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  11-06 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

Entitlement to service connection for bladder cancer, to include as secondary to service-connected prostate cancer.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel






INTRODUCTION

The Veteran had active duty service from June 1966 to June 1968, to include service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

This claim was previously before the Board in March 2016, and has since been returned to the Board for appellate review.  In March 2016 the Board also remanded a claim for service connection for a skin disorder.  Service connection was subsequently granted for basal cell carcinoma and squamous cell carcinoma.  As this represents a full grant of the benefit sought, that issue is no longer in appellate status.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets further delay, a remand is necessary for a VA addendum opinion regarding the Veteran's claim for service connection for bladder cancer. 

The Veteran alleges that his bladder cancer is a result of his exposure to herbicide agents while in service in Vietnam.  Alternatively, the Veteran argues that his bladder cancer is secondary to his service-connected prostate cancer.  Pursuant to the Board's March 2016 remand, the Veteran was afforded a VA examination in March 2016.  

The examiner opined that the Veteran's bladder cancer was less likely than not caused by his active service, noting that bladder cancer is common in white males of the Veteran's age.  The examiner further opined that the Veteran's bladder cancer was "not due to or aggravated by" his service connected prostate cancer, noting that his bladder cancer was diagnosed prior to his prostate cancer. 

However, the Veteran submitted the May 2016 statement of his private physician, Dr. J. S., who opined that the Veteran was harboring prostate cancer well before his bladder cancer manifested itself.  While the VA examiner acknowledged that it was possible the Veteran's prostate cancer predated his bladder cancer, he did not provide an opinion as whether it was at least as likely as not that the Veteran's bladder cancer could be caused or aggravated by pre-existing prostate cancer. 

As such, the Board finds that a remand is necessary for an addendum opinion prior to making a determination regarding the Veteran's bladder cancer claim.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify all outstanding treatment records relevant to his bladder cancer claim.  All identified VA records should be added to the claims file.  All other properly identified records should also be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records.

2.  Send the claims file to an examiner to obtain an addendum opinion with respect to the Veteran's claim for service connection for bladder cancer.  The claims file must be reviewed by the examiner.  If a new examination is deemed necessary to respond to the request, one should be scheduled.

Following review of the claims file and, if necessary, examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bladder cancer had its onset during or is otherwise related to the Veteran's military service to include his exposure to herbicide agents.  

While bladder cancer is not on the Secretary's list of presumptive disabilities related to herbicide exposure, service connection can still be granted on a facts found basis.  Thus, the Board requests an opinion regarding whether exposure to herbicides in this case caused this Veteran to get bladder cancer.  

If the response to the above question is negative, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bladder cancer was (a) caused by or (b) aggravated by (i.e., a permanent worsening beyond natural progress) his service-connected prostate cancer.

For purposes of the opinion, it is permissible for the VA examiner to consider the May 2016 opinion of the Veteran's private physician and accept that the Veteran's prostate cancer predated his bladder cancer. 

A complete rationale for all opinions must be provided.

3.  After completing the above actions, and any other development deemed necessary, the AOJ should readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



